DETAILED ACTION
1. 	This communication is responsive to the amendment filed, filed July 29, 2021.
2. 	Claims 1-19, 21 are pending in this application.  Claims 1, 4 and 12 are independent claims. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on July 29, 2021 with respect to claims 1-19, 21 have been fully considered and are addressed below.

The applicant argues:
1. The newly amended claim language of “relationship keyword that defines a social relationship between people existing between the names of the two entities in an identified information block” overcomes the previously cited arts.

The examiner responds:
1. The examiner respectfully disagrees.

The examiner suggested the applicant amend with *human relationship* over the applicant’s previous claimed *social relationship*. 

However, upon review, *human relationship* can still be interpreted as a social relationship between humans. 


The applicant appears to mean a *family relationship*, such as a keyword of mother.

The examiner searched on *family relationship* and did not find relevant art.

The examiner indicated claim 21 allowable.


The examiner is always available for interviews.


Allowable Subject Matter
5.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
any intervening claims. Claim 21 is indicated allowable because non-obviousness of the specific math of multiplying the distance and context measure, as well as the parent limitations.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-5, 9, 11-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham et al. (“Farnham”, US 2007/0106780) in view of Skubacz et. al. (“Skubacz", 2009/0150378) in further view of Dicker (“Dicker”, US 8, 606, 721).

Claim 1
Farnham teaches a computer-implemented process for identifying social connections among entities, comprising using a computing device ([abstract] “A visualization of a social map based upon the extents of similarity between the multiple contacts is rendering on a computer display screen”) 
Farnham teaches ranking social connections among entities' names in identified information blocks (Fig 1 shows a ranked list of social connections based on a similarity to center item name 102, [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)
Farnham teaches extracted from general Web pages (the applicant [abstract] defines *general web page* as not necessarily social-application specific applications* , the condition of *not necessarily* makes *general web page* just any web page, [0021] “For example, social map method 200 could use any number of data sources, including client- or server-based email systems (e.g., Outlook.RTM. and Exchange.RTM. software programs), Internet- or Web-based email services (e.g., Hotmail.RTM. email services), instant messaging systems, and other communication or organizational applications”, thus, web-based email pages)”, further Farnham teaches extracting social information from these sources, Farnham teaches: [0019] “Social map visualization 100 is based upon automatically generated association measures between people using computer communication information.  The computer communication information may include any or all of dynamic email information, distribution list membership and data, public discussion threads, instant messaging contacts, meeting attendees listed on online calendars, people or contacts with whom documents are shared, memberships in online communities, groups, games, profile information, etc”)  
Farnham  teaches integrating the ranked social connections from all the information blocks to determine strengths of the connections between the entities associated with the entities' names; (Farnham Fig 1 shows a ranked list of social connections based on a similarity to center item name 102, Farnham [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”, thus, Farnham teaches a strength similarity score, as discussed above, Dicker [Col 6 46-55] “service 130 may deduce that users who are merely cc'ed on an email may be less close to the sending user than is a user who appears in the main address line. In other contexts, the opposite may be true”)
Farnham teaches and outputting a social networking graph based on the strengths of the connections between the entities associated with the entities' names. ”, (Farnham [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)
Farnham does not explicitly teach by measuring in a general web page a distance between pairs of entities' names in surrounding text of the identified information blocks.  However, Skubacz is analogous art determining a ranking of an item based on determining its distance to another item on a page [0022]. Skubacz teaches in [0035] “The processing platform 2 processes the search result data and assigns for each web page a score value to one of the companies A, B as a function of the rank r of the respective web page in the ranked list SR and as a function of the textual distance between the search product class name and one of the product labels in the key lists L.sup.A, L.sup.B, both occurring in the relevant web page”. Skubacz teaches in [0036] “A measure for the textual distance between the product class name and a product label in the web pages can be, for example, the occurrence in the same paragraph as shown in FIG. 3B.  The textual distance, however, may also be defined in terms of the number of words between two phrases or words PCN and KLE”. Thus, Skubacz teaches measuring the textual distance between two names. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social ranking method of Farnham with the content ranking method of Skubacz, so that web pages can be ranked to determine the most relevant webpages to use [Skubacz 0035] for Farnham’s content entity ranking  [Farnham [0021].

service 130 may deduce that users who are merely cc'ed on an email may be less close to the sending user than is a user who appears in the main address line. In other contexts, the opposite may be true”. A *human relationship* is interpreted as a communication relationship between humans. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social graph data extraction of the modified Farnham + Skubacz with the social graph data extraction of Dicker so that edge strengths decay over time, so that relationships do not present misleading high edge strengths that have been discontinued or become less strong [Dicker Col 8 24-27]

Claim 2:
The modified Farnham +  Skubacz  + Dicker teaches ranking the social connections among the entities' names further comprises associating connection weights with entities' names. (Dicker Fig 2 item 206 shows how each edge has a “strength” weight, Dicker [Col 12 4-14] “table 312 again represents different edge connections 206 within social graphs 124 and 306. Here, however, service 130 has calculated a personal strength and/or a professional strength between the user associated with node A (user 102) and the users associated with nodes B-N.sub.i. For instance, table 312 represents that user 102 and the user associated with node B have a personal edge strength of 92, while a professional strength of only 37. This may indicate that user 102 and the user associated with node B have a stronger personal relationship than they do a working relationship”

Claim 3:
The modified Farnham +  Skubacz + Dicker teaches content of each of the Web pages comprises using a visual parser to parse the content into information blocks (in [0025] of the applicant’s specification, the applicant defines a *visual parser* as a parser that parses visual information such as web pages, as discussed above, Farnham teaches: [0019] “Social map visualization 100 is based upon automatically generated association measures between people using computer communication information.  The computer communication information may include any or all of dynamic email information, distribution list membership and data, public discussion threads, instant messaging contacts, meeting attendees listed on online calendars, people or contacts with whom documents are shared, memberships in online communities, groups, games, profile information, etc”)  

Claim 4:
[abstract] “A visualization of a social map based upon the extents of similarity between the multiple contacts is rendering on a computer display screen”) 
Farnham teaches among entities' names extracted from Web pages  (pages (the applicant [abstract] defines *general web page* as not necessarily social-application specific applications* , the condition of *not necessarily* makes *general web page* just any web page, [0021] “For example, social map method 200 could use any number of data sources, including client- or server-based email systems (e.g., Outlook.RTM. and Exchange.RTM. software programs), Internet- or Web-based email services (e.g., Hotmail.RTM. email services), instant messaging systems, and other communication or organizational applications”, thus, web-based email pages)”, Farnham teaches: [0019] “Social map visualization 100 is based upon automatically generated association measures between people using computer communication information.  The computer communication information may include any or all of dynamic email information, distribution list membership and data, public discussion threads, instant messaging contacts, meeting attendees listed on online calendars, people or contacts with whom documents are shared, memberships in online communities, groups, games, profile information, etc”)  
Farnham teaches by creating a 2D graph with a set of vertices representing names, (Fig 3 shows a 2d interface with name vertices) and a set of edges representing social connections, comprising: using a computing device to perform: inputting a ranked list of social connections between a social graph owner and additional entities obtained by ranking the social connections among the social graph owner's name and the additional entities' names in the information blocks (Farnham Fig 1 shows a ranked list of social connections based on a similarity to center item name 102, [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102)
Farnham teaches displaying the social graph owner in the center of the 2D graph as a center vertex; (Farnham 0054] “Once it is selected, an item will appear near the center of the map 300, items similar to it will appear around it on the map”) for each of the additional entities, displaying a vertex representing a name of an entity in the ranked list in a difference orbit around the center vertex where the shorter the orbit's radius is, the stronger a social connection between the vertex in the orbit and the center vertex is (Farnham Fig 1 shows a ranked list of social connections based on a similarity to center item name 102, [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)
Farnham does not explicitly teach by measuring in a general web page a distance between the social graph owner's name and the additional entities' names in surrounding text of information blocks extracted from the general Web pages.  However, Skubacz is analogous art determining ranking of an item based on determining its distance to another item on a page [0022]. Skubacz teaches in [0035] “The processing platform 2 processes the search result data and assigns for each web page a score value to one of the companies A, B as a function of the rank r of the respective web page in the ranked list SR and as a function of the textual distance between the search product class name and one of the product labels in the key lists L.sup.A, L.sup.B, both textual distance between the product class name and a product label in the web pages can be, for example, the occurrence in the same paragraph as shown in FIG. 3B.  The textual distance, however, may also be defined in terms of the number of words between two phrases or words PCN and KLE”. Thus, Skubacz teaches measuring the textual distance between two names. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social ranking method of Farnham with the content ranking method of Skubacz, so that web pages can be ranked to determine the most relevant webpages to use [Skubacz 0035] for Farnham’s content entity ranking  [Farnham [0021].

The modified Farnham + Skubacz does not explicitly teach ranking social connections among entities' names in identified information blocks by using a context measure of a relationship between the pairs of entities’ names, wherein the context measure of the relationship is based on a relationship keyword that defines a human relationship between people existing between the names of the two entities in an identified information block. However, Dicker is analogous art of determining a social graph [abstract]. Dicker [Col 6 46-55] “In addition to analyzing the frequency of emails, the email client plugin may analyze other characteristics of the email communications. For instance, this plugin (or other application) may determine a frequency with which users appear in a main line of an email (the "To:" line"), a carbon copy line (" cc line"), and/or the blind carbon copy line (" bcc line"). Again, service 130 may deduce that users who are merely cc'ed on an email may be less close to the sending user than is a user who appears in the main address line. In other contexts, the opposite may be true”. A *human relationship* is 

Claim 5:
The modified Farnham + Skubacz + Dicker teaches further comprising: clustering the vertices into different clusters according to connectivity between the vertices; placing the vertices in the same cluster closer to each other than to vertices in other clusters; (Farnham [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”) placing clusters of vertices so that clusters of vertices do not overlap each other; (fig 1 shows non-overlapping clusters) and using a force-directed model to improve the uniformity of the 2D layout. (Farnham “[0056] In one implementation a spring model is used for the graph visualization 300”, Farnham [0060] “the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value”, ([0057] “When the distances between objects grow large, the energy of the system grows as the square of the distance. That keeps the objects confined to a limited area”)

Claim 9
The modified Farnham + Skubacz + Dicker teaches wherein the force-directed model further comprises creating an unpenetratable boundary to isolate the clusters that have no connection to each other. (Farnham [0060] “the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value”, ([0057] “When the distances between objects grow large, the energy of the system grows as the square of the distance. That keeps the objects confined to a limited area”)

Claim 11
The modified Farnham + Skubacz + Dicker teaches comprising minimizing energy in the force-directed model in order to optimize the uniformity of the 2D layout.(Farnham [0128] “a satisfactory 2-dimensional representation can be achieved by minimizing the total energy of the springs”)

Claim 12
Farnham teaches a system for displaying social ([abstract] “A visualization of a social map based upon the extents of similarity between the multiple contacts is rendering on a computer display screen”) connections among entities' names (Farnham fig 1 shows social map name “A Pesik”  item 104 and name “B. Fawcell” item 104, , [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)
([0021] “For example, social map method 200 could use any number of data sources, including client- or server-based email systems (e.g., Outlook.RTM. and Exchange.RTM. software programs), Internet- or Web-based email services (e.g., Hotmail.RTM. email services), instant messaging systems, and other communication or organizational applications”, thus, web-based email pages)”, Farnham teaches: [0019] “Social map visualization 100 is based upon automatically generated association measures between people using computer communication information.  The computer communication information may include any or all of dynamic email information, distribution list membership and data, public discussion threads, instant messaging contacts, meeting attendees listed on online calendars, people or contacts with whom documents are shared, memberships in online communities, groups, games, profile information, etc”)  in the form of creating a 2D graph with a set of vertices representing names and a set of edges representing social connections, (fig 1 shows a 2D social map with name “A Pesik” item 104 and name “B. Fawcell” item 104, Fig 3 shows edge connections among graph items, [abstract] “A visualization of a social map based upon the extents of similarity between the multiple contacts is rendering on a computer display screen”)
Farnham teaches a computing device; a computer program comprising program modules executable by the computing device ([abstract] “computer”)  wherein the computing device is directed by the program modules of the computer program to, input a ranked list of social connections between a social graph owner and additional entities (Fig 1 shows a ranked list of social connections based on a similarity to center item name 102, [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)
display the social graph owner in the center of the 2D graph as a center vertex; for each entity in the ranked list, ([0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102”) display a vertex representing a name of an entity in the ranked list in a difference orbit around the center vertex where the shorter the orbit's radius is, the stronger a social connection between the vertex in the orbit and the center vertex is. ([0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102 that is inversely proportional to the global similarity of each contact 104 with the selected user. As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102”)

Farnham does not explicitly teach the ranked list is obtained by ranking a social connections among entities' names by measuring a distance between pairs of entities names in surrounding text of information blocks extracted from the general Web pages. However, Skubacz is analogous art determining ranking of an item based on determining its distance to another item on a page [0022]. Skubacz teaches in [0036] “A measure for the textual distance between the product class name and a product label in the web pages can be, for example, the occurrence in the same paragraph as shown in FIG. 3B.  The textual distance, however, may also be defined in terms of the number of words between two phrases or words PCN and KLE”. Thus, Skubacz teaches measuring the textual distance between two names. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social ranking method of Farnham with the content ranking method of Skubacz, so that web pages can be ranked to determine the most relevant webpages to use [Skubacz 0035] for Farnham’s content entity ranking  [Farnham [0021].
service 130 may deduce that users who are merely cc'ed on an email may be less close to the sending user than is a user who appears in the main address line. In other contexts, the opposite may be true”. A *human relationship* is interpreted as a communication relationship between humans. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social graph data extraction of the modified Farnham + Skubacz with the social graph data extraction of Dicker so that edge strengths decay over time, so that relationships do not present misleading high edge strengths that have been discontinued or become less strong [Dicker Col 8 24-27]

Claim 13
The modified Farnham + Skubacz + Dicker teaches that the vertices into different clusters according to the connectivity between the vertices; (Farnham Fig 1 shows clustered groups, Farnham  [0042] “Within each cluster 106, contacts 104 are arranged with a distance from central selected user symbol 102”)
(Farnham “[0056] In one implementation a spring model is used for the graph visualization 300”, Farnham [0060] “the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value”) 
The modified Farnham + Skubacz + Dicker teaches comprises: a repulsive force between each two vertices; (as discussed above in [0060] the spring model repulsion/attraction forces are inversely related to the distance among graph nodes)  an attractive force among the edges; a repulsive force between adjacent orbits; (as discussed above, Farnham [0060], “the spring model maintains energy based on the compression of the spring, so that attraction/repulsion among nodes, and consequently, the nodes are repulsed/attracted based on the distance between another object” )and an unpenetratable boundary to isolate clusters that have no connection to each other. ([0057] “When the distances between objects grow large, the energy of the system grows as the square of the distance. That keeps the objects confined to a limited area”)

Claim 15
The modified Farnham + Skubacz + Dicker teaches a graphical user interface for displaying the 2D graph on a display and allowing a user to manipulate the 2D graph. (Farnham [0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”])

Claim 16
The modified Farnham + Skubacz + Dicker teaches that the graphical user interface further displays the vertices of the 2D graph in color and wherein vertices that are close to each other are displayed in similar colors. Farnham [0042] “As a result, contacts 104 with greater similarity are positioned closer to selected user symbol 102. The contacts 104 of different clusters 106 may be rendered in different colors to further indicate their relationships and to distinguish them from adjacent clusters”, [0053] “nodes 302 may be rendered with different colors that indicate the type of contact or group represented by the nodes, with a node color key 310 (shown in black line format) indicating which node colors correspond to the type exemplary contacts or groups project team, research group, research topic, distribution list, and person”)

Claim 17
The modified Farnham + Skubacz + Dicker teaches that the color of the vertices changes according to polar coordinates of the vertices' locations from 0.degree. to 360.degree (as discussed above in Farnham [0042 and 0053], the color depends on the cluster group so the color of the vertices change according to polar coordinates as Fig 1 shows cluster groups in different polar coordinates)



8.	Claims 6-8, 10, 14, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham et al. (“Farnham”, US 2007/0106780) in view of Skubacz et. al. (“Skubacz", 2009/0150378) in further view of Dicker (“Dicker”, US 8, 606, 721) in further view of Parsons et. al. (“Parsons”, 20090119173).

Claim 6:
The modified Farnham + Skubacz + Dicker teaches that the force-directed model further comprises a repulsive force between each two vertices (Farnham “[0056] In one implementation a spring model is used for the graph visualization 300”, Farnham [0060] “the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value”, (Farnham [0059] “In graph view 400 item 406 is rendered too close to unrelated items 414 and 416 relative to their related items 418 and 420”, [0060] ”To correct these issues, the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value. This is loosely based on the physical model for quark-quark interactions, where the first term is an electrostatic repulsion and the second one is a string-like confinement”)
The modified Farnham + Skubacz + Dicker teaches [Farnham 0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”. The modified Farnham + Skubacz + Dicker does not explicitly teach wherein each vertex is either radially or tangentially free or both radially and tangentially free. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus nodes can move radially and tangentially. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the content ranking user interface of the modified Farnham + Skubacz + Dicker teaches 
The modified Farnham + Skubacz + Dicker teaches + Parsons teaches so that it can move according to the repulsive force (Farnham [0061] “However, due to the presence of the repulsive force, the distance between two objects at rest is given by the formula: l ij 3 = Z k ij ##EQU4## To position objects with greater similarity closer to each other, the coefficients k.sub.ij may be assumed to be proportional to the measures of similarity s.sub.ij (0.ltoreq.s.sub.ij.ltoreq.1). k.sub.ij=ks.sub.ij”)

Claim 7
The modified Farnham + Skubacz + Dicker teaches that the force-directed model further comprises an attractive force among the edges (Farnham Fig 13 shows node “edges” connected to nodes, Farnham [0060] “the present model uses a combination of a repulsive force proportional to the inverse of the distance value squared (1/r.sub.ij.sup.2) and an attractive force growing linearly with the distance value”)
The modified Farnham + Skubacz + Dicker teaches [Farnham 0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”. The modified Farnham + Skubacz + Dicker does not explicitly teach wherein each edge is either radially or tangentially free or both radially and tangentially free so that the edge can move according to the attractive force. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus nodes can move radially and tangentially. It would have been obvious to 

Claim 8
The modified Farnham + Skubacz + Dicker teaches that the force-directed model further comprises a repulsive force between adjacent orbits (Farnham [0061] “However, due to the presence of the repulsive force, the distance between two objects at rest is given by the formula: l ij 3 = Z k ij ##EQU4## To position objects with greater similarity closer to each other, the coefficients k.sub.ij may be assumed to be proportional to the measures of similarity s.sub.ij (0.ltoreq.s.sub.ij.ltoreq.1). k.sub.ij=ks.sub.ij”)
The modified Farnham + Skubacz + Dicker teaches [Farnham 0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”. The modified Farnham + Skubacz + Dicker does not explicitly teach each orbit is either radially or tangentially free or both radially and tangentially free so that the orbit can move according to the repulsive force. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus nodes can move radially and tangentially. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the content ranking method of the modified Farnham + Skubacz + Dicker with the social ranking method of Parsons, so that users can explore social map areas that expand outside the window [Parsons 0231].

Claim 10
The modified Farnham + Skubacz + Dicker does not explicitly teach wherein each unpenetratable boundary is either radially or tangentially free or both radially and tangentially free so that each unpenetratable boundary can move to isolate clusters that have no connection to each other. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus nodes can move radially and tangentially. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the content ranking method of the modified Farnham + Skubacz + Dicker teaches with the social ranking method of Parsons, so that users can explore social map areas that expand outside the window [Parsons 0231].

Claim 14
The modified Farnham + Skubacz + Dicker teaches [Farnham 0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”. The modified Farnham + Skubacz + Dicker does not explicitly teach each vertex, edge, orbit and unpenetratable boundary are either radially or tangentially free or both radially and tangentially free so as to allow movement according to a force. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus nodes can move radially and tangentially. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social ranking method of the modified Farnham + Skubacz + Dicker with the social ranking 

Claim 18
The modified Farnham + Skubacz + Dicker teaches [Farnham 0044] “By selecting or centering any contact, one may visualize all the different groups the person is associated with”. The modified Farnham + Skubacz + Dicker does not explicitly teaches that the graphical user interface further comprises animation comprising, when the user a selects a vertex, the 2D graph will transition to a new 2D graph. However, Parsons is analogous art of a user interface social map [0231]. Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus, dynamically re-orientating the map (animated change) to a new 2D map. It would have been obvious to one ordinary skill in the art at the time of the invention to combine the social ranking method of the modified Farnham + Skubacz + Dicker with the social ranking method of Parsons, so that users can explore social map areas that expand outside the window [Parsons 0231].

Claim 19
The modified Farnham + Skubacz + Dicker + Parsons teaches during the transition to the new 2D graph, displaying the kinds of animations wherein: a) originally displayed vertices which will not be on the new 2D graph are no longer displayed; b) originally displayed vertices which will still be in the new 2D graph will move to a new position; and c) new vertices which were not in the original 2D graph will appear and move to a position. (Parsons [0231] “Clicking once on any node in the map would reorient the map around that node”. Thus, dynamically re-orientating the map (animated transition) to a new 2D map)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145